Landon, J.
The jury found that the deceased was rightfully at work at the place where the wall fell upon him, and was free from negligence. The court charged the jury that if the wall was a nuisance as against the adjoining owner at the time the Acme Oil Company became the lessee of the premises in 1884, and continued in that condition until it fell, all the defendants were liable. The court defined the sense in which it employed the term “nuisance” as follows: A man has no right to maintain a building which is inherently weak and in a ruined condition, and liable to fall and do injury to the adjoining owner or the public. Such a building is a private nuisance to those owning property adjoining it, and, if it falls and inflicts injury upon any one lawfully in its vicinity, the owner is liable for all the consequences. The court further said, in substance, that no recovery could be had against the Acme Company, unless the wall was in an apparently ruinous condition when it leased it from the railroad company, or against the Standard Company, unless it was dangerous before it renewed its lease to Murphy & Liscomb, in May, 1885. The charge was sufficiently favorable to the defendants. A private nuisance is defined in Swords v. Edgar, 59 N. Y. 34, as “anything unlawfully or tortiously done to the hurt or annoyance of the person, as well as the lands, tenements, and hereditaments of another. ” The gist of the action is negligence, and whether by wrongful act or wrongful omission is not material in this case. The defendants are liable if they owed a duty to the plaintiff’s intestate respecting this wall, which they failed lo perform, and because of such failure the wall fell and killed him. That duty was, the moment they discovered the wall to be dangerous, to cease maintaining it in that condition, or contributing to such maintenance by act or by omission to act, they possessing the power of remedial action. The defendant the Acme Oil Company was the immediate lessee of the owner. The Standard Oil Company assumed control under the Acme Oil Company’s lease, and has ever since occupied a portion of the building. What relations these two companies sustain to each other does not clearly appear. The Standard *160Oil Company admits that it is the real owner of the lease, and has been since its date; and it stipulates that its liability is the same as if it was named lessee in the lease. But no assignment or lease is shown. The admission of the Standard Oil Company is effective against itself, but not exculpatory of the actual lessee, whose agent or partner it may be, for aught that appears. The Acme Oil Company took the lease in its own name, and then permitted the Standard Company to control the premises thenceforth. The transaction implies a co-operation of the two companies, in which one is the lessee for the benefit of the other. Murphy & Liscomb are under-tenants of the Standard Oil Company. They had long been in possession of the part of the premises from which the wall fell, and their lease was renewed in the May previous to the accident in September, 1885. The deceased was not a party to any of these leases, and the plaintiff only examines them in order to ascertain who was maintaining the wall at the date of its fall, and whether several leases were executed after its dangerous condition existed and was manifest. If the wall was really- and apparently in a dangerous condition when-one defendant leased it, or the dangerous part of it, to the others, then the-ease stands in this wise: that, notwithstanding the dangerous condition of the-wall, the defendant the lessor undertook to prolong the receipt of rent for it,, and the defendants the lessees undertook to prolong its profitable occupancy,, and neither took any precaution to prevent its doing injury to the innocent.. Clearly they thus maintained the dangerous structure, and prolonged the continuance of it as a peril. They did this for gain, in reckless disregard of the-rule sic wtere tua ut alienum non losdas, and of their duty to those to whom, the structure was a peril. The landlords, the oil companies, in such case, are-liable for the reason stated in Swords v. Edgar, 59 N. Y. 28, and also in the main case upon which their counsel rely, Edwards v. Railroad Co., 98 N. Y. 245, and as cited from Nelson v. Brewery Co., L. R. 2 C. P. Div. 311, because they were guilty of misfeasance in letting the premises in a ruinous-condition. In Swords v. Edgar the deceased was killed by the fall of a pier on which he was engaged in unloading a vessel. The pier was private-property, but devoted to the use of those having proper occasion to go upon, it. It was in an unsafe condition when the defendant leased it to the tenant; and the lease contained a covenant that the tenant should keep the pier in repair. The landlord was held liable. The quasi public use of the pier-amounted to a license to the deceased to engage in his work there. Surely,, in the present case, the canal company, whose servant the plaintiff’s intestate-was, needed no license from the defendants to work upon his employer’s, premises. Todd v. Flight, 9 C. B. (N. S.) 377, is cited with approval in, Swords v. Edgar. It was there held that the owner of premises who lets, them to a tenant in a dangerous condition, who permits them to remain so until by reason of want of reparation they fall upon and injure the house of an adjoining owner, is liable to an action. Davenport v. Ruckman, 37 N. Y. 568, is to the like effect.
In this case the Acme Oil Company is the lessor or assignor of the Standard Company, and the latter the lessor of the other defendants. The casein this respect is like Clancy v. Byrne, 56 N. Y. 129, in which the defendant, who was the immediate lessee of the owner, sublet the premises, without, himself ever taking possession. There the defendant escaped liability because it did not appear that the premises were in an-unsafe condition when he sublet them. The Acme Company was not in possession, neither was. the defendant in Clancy v. Byrne, but his liability was tested by the condition of the premises when he passed their possession to his under-tenant. The case cited holds that the Acme Company cannot escape liability because-of its non-possession if the premises were a nuisance when it allowed the Standard Company to take possession in its stead. It cannot close its eyes to-the condition of the premises and claim that its self-imposed blindness re*161lieves it from duty. It is by its acts and its negligence a co-contributor with the Standard Company. The Standard Oil Company, by its stipulation, consents that its liability is to be determined in like manner as if it were named as a lessee in the lease to the Acme Company. Whether co-lessee with the Acme Company or sole lessee, its liability is established by the cases cited. Within the cases above cited the defendants Murphy & Liscomb, as the actual occupants of the premises and constant maintainers of the dangerous structure, are liable. Irvine v. Wood, 51 N. Y. 224. Murphy & Liscomb urge that, as they had not covenanted to make substantial repairs, they are not liable for the omission. That may be so between themselves and their landlord, but their liability to the plaintiff is because they continued a nuisance until it killed the deceased. Wasmer v. Railroad Co., 80 N. Y. 212.
The Standard Oil Company requested the court to charge the jury that the occupation of a portion of the building by the company at the time the wall fell was not a ground of recovery against it. The court declined to charge as requested.
The theory upon which the trial court submitted the case to the jury made the liability of this defendant to depend upon the question whether this wall was a nuisance at the date of the removal of this defendant’s lease to Murphy & Liscomb, in May previous to the accident. This was distinctly stated in the charges, and was repeated after the denial of the request now under consideration. Assuming that this request might have been properly granted, we cannot think that its denial in any way prejudiced this defendant’s case. This defendant’s possession was the same after as before this renewal. The previous possession was evidence of its knowledge at the date of the renewal. The possession continued to the date of the accident; but as the court explicitly instructed that the defendant’s liability depended upon the facts at the date of the renewal, we do not think we ought to hold that the mere denial of this request was an instruction that its previous and subsequent explicit instructions were not to govern the jury.
The refusal of the request to charge the jury that the notice given by the policeman to the foreman of the agents of the Standard Oil Company, shortly before the accident, of the condition of the wall, was entirely immaterial upon the question of the Standard Oil Company’s liability, is urged as error. These agents were the persons in possession in behalf of the company, before the renewal of the lease as well as afterwards. If oral or written notice had been necessary to establish the liability of this company, then the defendant would have reason to complain of this particular nolice. But the case was tried and submitted to the jury upon the question whether the defendant had had ocular notice; in other words, whether its agents in the building daily for years had not seen the patent defect in this wall. The rule undoubtedly is that where one hires or buys land upon which there is an existing nuisance, which may prove injurious to others, notice of it ought to be brought to him, before suit will lie against him. This notice may be given by others or acquired by himself. The manner of it is not important, if the facts justify the inference that he acquired it. Where the nuisance is not obvious,—as, where a culvert constructed by his predecessor in title is too small to pass the high waters of a freshet,—the grantee, in the absence of notice received from others or through his own observation, has been excused in the first instance. Stone Road v. Railroad Co., 51 N. Y. 573. So, in the case of an overhanging gutter. Haggerty v. Thomson, 45 Hun, 398. Also in a case of a conductor on the front of his house, not used by him, through which the water from his neighbor’s roof discharged upon the sidewalk and formed ice. Wenzlick v. McCotter, 87 N. Y. 122. But if he had made or repaired it the case would be different, for he would be an active participant and upholder. Actual notice, however acquired, is enough to charge him. Brown v. Railroad Co., 12 N. Y. 486; Irvine v. Wood, 51 N. *162Y. 225; Swords v. Edgar, 59 N. Y. 39; Wasmer v. Railroad Co., 80 N. Y. 212.
The court instructed the jury that no recovery could be had against this defendant unless it knew, or ought to have known, or bad notice, before the 1st of May, 1885, that the wall was in a dangerous condition. In view of this charsre and of the evidence of opportunity to acquire notice, the refusal to charge that the notice given by the policeman after that date was immaterial could not be expected to prejudice the defendant. We have examined all the other exceptions, and find none require a reversal. Judgment affirmed, with costs. All concur.